Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 94-124 are pending.

Claims 97 and 99 stand withdrawn from further consideration by the Examiner under 37 CFR 1.142(b) as being drawn to nonelect3ed inventions.

Accordingly claims 94-96, 98 and 100-124 are currently under consideration. 

2.  Applicant has overcome the objections to claim 95 given the deletion of subsections (c) and (e).

3.  Applicant has overcome the rejection under 35 USC 112 of claim 95 given the deletion of subsections (c) and (e). 

4.  Applicant has overcome the rejection under 35 USC 101 as previously written because the claims now recite that the AnxA5 proteins differs from the sequence of human Annexin A5 at one or more positions; the AnxA5 protein is accordingly considered to exhibit markedly different characteristics from the natural AnxA5 protein as it exists in nature.

5.  Applicant has overcome the claim rejections under 35 USC 103 as previously written given that the reference Park has a publication date of 2016 whereas applicant has a claim of priority to GB1516516 on 9/17/2015.

6. Claim 94 is objected to because there is a duplication subsection (a) and (b) which should read (c) and (d) respectively. 

Claim Rejections - 35 USC § 101
7.  35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8. Claim 94-96, 98, 100, 103-118 and 121-124 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. 

The 2019 Revised Patent Subject Matter Eligibility and the October Update to the 2019 Revised Patent Subject Matter Eligibility Guidance sets out a 3 part test for evaluating subject matter eligibility under 35 USC 101. 
Step 1: is the claim to a process, machine, manufacture or composition of matter? 
Step 2A: is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? Step 2A has two prongs. Under prong one, one must ask whether the claim recites an abstract idea, law of nature or natural phenomenon. Under prong two, one must ask whether the claim recites additional elements that integrate the judicial exception in a practical application. 
Step 2B: does the claim as a whole recite additional elements that amount to significantly different than the judicial exception(s)? 
The analysis is as follows:
Step 1
Under step 1, one must ask whether the claim is directed to a process, machine, manufacture or composition of matter. The claim is clearly a composition of matter and accordingly meets step 1.

Step 2A

Step 2(A) of the three-part analysis is whether the claim is directed a judicial exception (a law of nature, a natural phenomenon, or an abstract idea). “Directed to” means the exception is recited in the claim (i.e., the claim sets forth or describes the exception). 

The claim is considered to be directed to a judicial exemption if it 1) recites a judicial exception and 2) the exception is not integrated into a practical application of the exception. (so called Prong 1 and Prong 2 under the guidelines). Step 2(A) is considered met and the analysis is as follows:

--Step 2A; Prong One
Under the first prong of Step 2(A), one must ask whether the claim recites an abstract idea, law of nature or natural phenomenon. 

The purified AnxA5 is not considered to exhibit markedly different characteristics as they exist in nature; 
AnxA5 was known to exist in nature. The AnxA5 protein is a naturally occurring protein, and there is no evidence that the recombinant form of it is any difference in its sequence, structure, or function as compared to the native protein.  See for example WO 2006/053725, page 2 first complete paragraph which provides evidence that Annexin A5 occurs in nature; see also present specification p. 2 which points to several WO documents from 2005 – 2012 which discuss this protein in more detail.

Applicant has amended the claim to recite that the AnxA5 protein in said composition differs from the sequence of human Annexin A5 at one or more positions by an amino acid instertion/deletion/substitution wherein the AnxA5 protein is more than 95% identical to SEQ ID NO: 1.

However, naturally occurring ANXA5 such as those from other species (see UniProtKB/TrEMBL printout below) have 99.9% sequence similarity with the exception of a V-I substitution at position 3. Such naturally occurring AnxA5 proteins are accordingly considered to be within the scope of the current claims. Note to that the V to I substitution included in the sequence also meets applicant’s newly recited claims 122-124 that the “amino acid substitution is a conservative substitution”. 

RESULT 7
G3RKK8_GORGO
ID   G3RKK8_GORGO            Unreviewed;       320 AA.
AC   G3RKK8;
DT   16-NOV-2011, integrated into UniProtKB/TrEMBL.
DT   16-NOV-2011, sequence version 1.
DT   02-DEC-2020, entry version 62.
DE   RecName: Full=Annexin {ECO:0000256|RuleBase:RU003540};
GN   Name=ANXA5 {ECO:0000313|Ensembl:ENSGGOP00000016277};
OS   Gorilla gorilla gorilla (Western lowland gorilla).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi; Mammalia;
OC   Eutheria; Euarchontoglires; Primates; Haplorrhini; Catarrhini; Hominidae;
OC   Gorilla.
OX   NCBI_TaxID=9595 {ECO:0000313|Ensembl:ENSGGOP00000016277, ECO:0000313|Proteomes:UP000001519};
RN   [1] {ECO:0000313|Ensembl:ENSGGOP00000016277, ECO:0000313|Proteomes:UP000001519}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RA   Scally A.;
RT   "Insights into the evolution of the great apes provided by the gorilla
RT   genome.";
RL   Submitted (MAY-2011) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|Ensembl:ENSGGOP00000016277}
RP   IDENTIFICATION.
RG   Ensembl;
RL   Submitted (SEP-2011) to UniProtKB.
RN   [3] {ECO:0000313|Ensembl:ENSGGOP00000016277, ECO:0000313|Proteomes:UP000001519}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RX   PubMed=22398555; DOI=10.1038/nature10842;
RA   Scally A., Dutheil J.Y., Hillier L.W., Jordan G.E., Goodhead I.,
RA   Herrero J., Hobolth A., Lappalainen T., Mailund T., Marques-Bonet T.,
RA   McCarthy S., Montgomery S.H., Schwalie P.C., Tang Y.A., Ward M.C., Xue Y.,
RA   Yngvadottir B., Alkan C., Andersen L.N., Ayub Q., Ball E.V., Beal K.,

RA   Heath P., Heger A., Karakoc E., Kolb-Kokocinski A., Laird G.K., Lunter G.,
RA   Meader S., Mort M., Mullikin J.C., Munch K., O'Connor T.D., Phillips A.D.,
RA   Prado-Martinez J., Rogers A.S., Sajjadian S., Schmidt D., Shaw K.,
RA   Simpson J.T., Stenson P.D., Turner D.J., Vigilant L., Vilella A.J.,
RA   Whitener W., Zhu B., Cooper D.N., de Jong P., Dermitzakis E.T.,
RA   Eichler E.E., Flicek P., Goldman N., Mundy N.I., Ning Z., Odom D.T.,
RA   Ponting C.P., Quail M.A., Ryder O.A., Searle S.M., Warren W.C.,
RA   Wilson R.K., Schierup M.H., Rogers J., Tyler-Smith C., Durbin R.;
RT   "Insights into hominid evolution from the gorilla genome sequence.";
RL   Nature 483:169-175(2012).
CC   -!- FUNCTION: This protein is an anticoagulant protein that acts as an
CC       indirect inhibitor of the thromboplastin-specific complex, which is
CC       involved in the blood coagulation cascade.
CC       {ECO:0000256|ARBA:ARBA00002758}.
CC   -!- DOMAIN: A pair of annexin repeats may form one binding site for calcium
CC       and phospholipid. {ECO:0000256|RuleBase:RU003540}.
CC   -!- SIMILARITY: Belongs to the annexin family.
CC       {ECO:0000256|ARBA:ARBA00007831, ECO:0000256|RuleBase:RU003540}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CABD030033166; -; NOT_ANNOTATED_CDS; Genomic_DNA.
DR   RefSeq; XP_004040389.1; XM_004040341.2.
DR   STRING; 9593.ENSGGOP00000016277; -.
DR   Ensembl; ENSGGOT00000016737; ENSGGOP00000016277; ENSGGOG00000016680.
DR   GeneID; 101128444; -.
DR   KEGG; ggo:101128444; -.
DR   CTD; 308; -.
DR   eggNOG; KOG0819; Eukaryota.
DR   GeneTree; ENSGT00940000155988; -.
DR   HOGENOM; CLU_025300_0_0_1; -.
DR   InParanoid; G3RKK8; -.
DR   OMA; MVILCID; -.
DR   OrthoDB; 856254at2759; -.
DR   TreeFam; TF105452; -.
DR   Proteomes; UP000001519; Chromosome 4.
DR   Bgee; ENSGGOG00000016680; Expressed in adult mammalian kidney and 7 other tissues.
DR   GO; GO:0005509; F:calcium ion binding; IEA:InterPro.
DR   GO; GO:0005544; F:calcium-dependent phospholipid binding; IEA:UniProtKB-KW.
DR   GO; GO:0050819; P:negative regulation of coagulation; IEA:InterPro.
DR   Gene3D; 1.10.220.10; -; 4.
DR   InterPro; IPR001464; Annexin.
DR   InterPro; IPR018502; Annexin_repeat.
DR   InterPro; IPR018252; Annexin_repeat_CS.
DR   InterPro; IPR037104; Annexin_sf.
DR   InterPro; IPR002392; ANX5.
DR   PANTHER; PTHR10502:SF26; PTHR10502:SF26; 1.
DR   Pfam; PF00191; Annexin; 4.
DR   PRINTS; PR00196; ANNEXIN.
DR   PRINTS; PR00201; ANNEXINV.
DR   SMART; SM00335; ANX; 4.
DR   SUPFAM; SSF47874; SSF47874; 1.
DR   PROSITE; PS00223; ANNEXIN_1; 3.
DR   PROSITE; PS51897; ANNEXIN_2; 4.
PE   3: Inferred from homology;
KW   Annexin {ECO:0000256|ARBA:ARBA00023216, ECO:0000256|RuleBase:RU003540};
KW   Calcium {ECO:0000256|RuleBase:RU003540};
KW   Calcium/phospholipid-binding {ECO:0000256|RuleBase:RU003540};
KW   Reference proteome {ECO:0000313|Proteomes:UP000001519};
KW   Repeat {ECO:0000256|ARBA:ARBA00022737, ECO:0000256|RuleBase:RU003540}.
SQ   SEQUENCE   320 AA;  35951 MW;  A7F4AD335A2DEE1D CRC64;

  Query Match             99.9%;  Score 1599;  DB 61;  Length 320;
  Best Local Similarity   99.7%;  
  Matches  319;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAQVLRGTVTDFPGFDERADAETLRKAMKGLGTDEESILTLLTSRSNAQRQEISAAFKTL 60
              |||:||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAQILRGTVTDFPGFDERADAETLRKAMKGLGTDEESILTLLTSRSNAQRQEISAAFKTL 60

Qy         61 FGRDLLDDLKSELTGKFEKLIVALMKPSRLYDAYELKHALKGAGTNEKVLTEIIASRTPE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FGRDLLDDLKSELTGKFEKLIVALMKPSRLYDAYELKHALKGAGTNEKVLTEIIASRTPE 120

Qy        121 ELRAIKQVYEEEYGSSLEDDVVGDTSGYYQRMLVVLLQANRDPDAGIDEAQVEQDAQALF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ELRAIKQVYEEEYGSSLEDDVVGDTSGYYQRMLVVLLQANRDPDAGIDEAQVEQDAQALF 180

Qy        181 QAGELKWGTDEEKFITIFGTRSVSHLRKVFDKYMTISGFQIEETIDRETSGNLEQLLLAV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QAGELKWGTDEEKFITIFGTRSVSHLRKVFDKYMTISGFQIEETIDRETSGNLEQLLLAV 240

Qy        241 VKSIRSIPAYLAETLYYAMKGAGTDDHTLIRVMVSRSEIDLFNIRKEFRKNFATSLYSMI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VKSIRSIPAYLAETLYYAMKGAGTDDHTLIRVMVSRSEIDLFNIRKEFRKNFATSLYSMI 300

Qy        301 KGDTSGDYKKALLLLCGEDD 320
              ||||||||||||||||||||
Db        301 KGDTSGDYKKALLLLCGEDD 320


Applicant’s claim to the level of purity (e.g., endotoxin content, host cell nucleic acid level, glyconoylation ranges) or the steps on how the AnxA5 protein is obtained are not considered to impart markedly different characteristics to AnxA5. The AnxA5 will not exhibit markedly different characteristics after being purified. See Association for Molecular Pathology v. Myriad, 132 S.Ct 2107 (2013). 

Note that per the applicant’s own admission (see p. 10 of the Response), the fact that the annexin A5 protein produced in a bacterial expression system would not change the glycosylation pattern of the Annexin A5 proteins. (applicant states that “differences in glycosylation patterns have not been observed by the applicant in recombinant Annexin A5 protein produced in a host cell, which is an endotoxin producing host cell with a cell wall”)

Nor does the term “recombinant” impart any markedly different characteristics to the AnxA5 as it is exists in nature.  The term “recombinant” is not explicitly defined in the spec, so it is given its plain meaning in the art.  This term means that the protein is made in vitro by a cell that has been transformed with a nucleic acid encoding the protein.  The AnxA5 protein is a naturally occurring protein, and there is no evidence that the recombinant form of it is any difference in its sequence, structure, or function as compared to the native protein.  

Note that claims 96 and 98 are included because it recites the composition is pharmaceutically acceptable; since the protein itself is made by mammals it is inherently pharmaceutically acceptable.

Nor does the requirement in claim 94 that the composition be sterile impart any markedly different characteristics to the AnxA5 as it exists in nature.  



Nor does the recitation that the AnxA5 protein does not contain one or more RGD motifs (newly recited claim 111) impart any markedly different characteristics to the AnxA5 as it exists in nature because the sequence above does not appear to contain any RGD sequence.

Nor does the limitation that the AnzA5 protein includes a particular concentration impart any markedly different characteristics to the AnxA5 as exists in nature. 
As a whole, the claim is not considered to exhibit markedly different characteristics from its naturally occurring counterpart in its natural state. 
There is no evidence of record that the purified AnxA5 protein as claimed has any markedly different characteristics from how it occurs in nature.  No evidence has been established that purifying changes the structure, function, or properties of this protein.  Therefore, this is a product-of-nature type judicial exception (see, for example, AMP v. Myriad Supreme Court decision).  Therefore, the claim recites a judicial exception; step 2A prong 1 is yes.  Note that elements c) through e) merely describe the level of purity of the protein composition.

Note however that claims 100-102 are not included in the rejection because the particular recited buffer constituents (e.g., NaCl, CaCL2, polysorbates or other on-ionic detergent) at the particular pH 7.4 and recited concentrations are considered by the examiner to impose meaningful limits on the claim scope of the composition as a whole.

Claims 119-120 are also not included in the rejection because they recite that the AnxA5 protein “is chemically modified” or part of “a fusion protein” which is considered to impart markedly different characteristics to the AnxA5 as it exists in nature.
--Step 2A; Prong Two
The second prong of step 2A is also considered satisfied; the exception is not integrated into a practical application of the exception. The claim does not for instance integrate the judicial exception by applying or using the exception to effect a particular treatment or prophylaxis. Nor does the claim for example effect a transformation or reduction of a particular article to a different state or thing. As noted supra, the AnxA5 is the same at the end of whether it is subjected to a purification process to remove endotoxin and HCP nucleic acid. 
Step 2B

The claim as a whole is not considered to recite additional elements in addition to the judicial exception that impose meaningful limits on the scope of the claim. The claim is not considered to exhibit any markedly different characteristics from its naturally occurring counterpart in its natural state. 
With respect to step 2B, the Office considers the elements of each claim both individually and as an ordered combination, recognizing that whether a claim element or combination of elements is well understood, routine and conventional to a skilled artisan in the relevant field is a question of act. 
As set forth in MPEP 2016.059d)(I), the examiner must conclude that an element (or combination of elements represents well understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. A showing that additional elements are obvious under 35 USC 103, or even that they lack novelty under 35 USC 102, is not be itself sufficient to establish that the additional elements are well-understood, routine, conventional activities or elements to those in the relevant field. Whether a particular technology is well understood, routine, and conventional goes beyond what was imply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well understood, routine, and convention. (see Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018). 
In the instant case, the claims are directed to a product; namely a composition of purified recombinant AnxA5 protein. The claim is not considered to recite any additional elements in addition to the judicial exception that impose meaningful limits on the scope of the claim. As noted supra, the purity level of the AnxA5 or the fact that it is recombinant and produced by a cell is not considered to impart any meaningful limit on the AnxA5.
The additional element that the composition is stored in a sterile container is also not considered to impose any meaningful limit on the scope of the claim. Sterile containers are well known in the art as evidenced by the specification as filed itself (see p. 51, lines 1-15).
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


10.  Claims 94-96, 98, 105-108, 112, and 119-122 rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2008/0069823 and Nielsen et al. (US 2011/0293579), in view of Tauer et al. (US 6,825,027) and Gately et al. (US 2005/0281823). 

With respect claims 94-96, 98 and 121, Allison teaches pharmaceutical compositions which include a modified AnnexinV (“annexin A5”) protein (¶s15, 30, 62, 64, 69, 72, 85, 123). 

Allison teaches a published SEQ ID NO: 3 modified Annexin A5 which has 99.7% sequence identity to applicant’s claimed SEQ ID NO: 1 (see alignment below) and is accordingly considered to meet the limitation “the AnxA5 protein is more than 95% identical to SEQ ID NO: 1”. 

Query Match             99.7%;  Score 1595;  DB 7;  Length 319;
  Best Local Similarity   100.0%;  
  Matches  319;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 AQVLRGTVTDFPGFDERADAETLRKAMKGLGTDEESILTLLTSRSNAQRQEISAAFKTLF 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AQVLRGTVTDFPGFDERADAETLRKAMKGLGTDEESILTLLTSRSNAQRQEISAAFKTLF 60

Qy         62 GRDLLDDLKSELTGKFEKLIVALMKPSRLYDAYELKHALKGAGTNEKVLTEIIASRTPEE 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GRDLLDDLKSELTGKFEKLIVALMKPSRLYDAYELKHALKGAGTNEKVLTEIIASRTPEE 120

Qy        122 LRAIKQVYEEEYGSSLEDDVVGDTSGYYQRMLVVLLQANRDPDAGIDEAQVEQDAQALFQ 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LRAIKQVYEEEYGSSLEDDVVGDTSGYYQRMLVVLLQANRDPDAGIDEAQVEQDAQALFQ 180

Qy        182 AGELKWGTDEEKFITIFGTRSVSHLRKVFDKYMTISGFQIEETIDRETSGNLEQLLLAVV 241
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AGELKWGTDEEKFITIFGTRSVSHLRKVFDKYMTISGFQIEETIDRETSGNLEQLLLAVV 240

Qy        242 KSIRSIPAYLAETLYYAMKGAGTDDHTLIRVMVSRSEIDLFNIRKEFRKNFATSLYSMIK 301
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KSIRSIPAYLAETLYYAMKGAGTDDHTLIRVMVSRSEIDLFNIRKEFRKNFATSLYSMIK 300

Qy        302 GDTSGDYKKALLLLCGEDD 320
              |||||||||||||||||||
Db        301 GDTSGDYKKALLLLCGEDD 319


With respect to the limitation that “said composition has been obtained from a host cell culture” or “has been subjected to sterile filtration” (step (a)) or is “stored in a sterile container, (step (b)) or with respect to how the composition is obtained in claims 95 and 121 or with respect to how the process of obtaining the composition is performed (claim 112), it is noted that the patentability of a composition that includes recombinant AnxA5 protein product does not depend on its method of production. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. In the instant case, the modified AnxA5 

With respect to subsection (e), Allison teaches both the modified annexin V homodimer with a His-tag to facilitate purification and the Annexin V homodimer without a His-tag (¶s21). It is noted moreover that the published SEQ ID NO: 3 above does not include a His-tag. 

Allison teaches that the annexins can be purified from human tissues or produced by recombinant technology or by chemical synthesis (¶s101162). 

With respect to claims 119-120, Allison teaches that the recombinant annexin can be chemically coupled to another protein such as the Fc portion of immunoglobulin (¶s84-85). 

Allison further teaches that the annexin IV is an isolated or biologically pure protein that has been separated from at least one contaminant (polynucleotide or polypeptide) with which it is normally associated and that an isolated modified annexin protein can be obtained from its natural sources produced using recombinant DNA technology or can be produced by chemical synthesis. (¶85). 

With respect to claim 122, Allison teaches that the annexin protein includes those modified annexin proteins having a substitution (¶s101, 108, 124). 

Nielsen teaches pharmaceutical compositions which include fusion proteins which include a targeting polypeptide domain such as a modified AnxA5. Nielsen further teaches a published SEQ ID NO: 31 which has 99.7% sequence identity to applicant’s claimed SEQ ID NO: 1 (see alignment below) and is accordingly considered to meet the limitation that “said AnxA5 protein differs from the sequence of human Annexin A5 (SEQ ID NO: 1) at one or more positions by an amino acid insertion or deletion or substitution, wherein the AnxA5 protein is more than 95% identical to SEQ ID NO: 1”. (abstract; ¶s9, 276, 353)

Query Match             99.7%;  Score 1595;  DB 10;  Length 319;
  Best Local Similarity   100.0%;  
  Matches  319;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 AQVLRGTVTDFPGFDERADAETLRKAMKGLGTDEESILTLLTSRSNAQRQEISAAFKTLF 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AQVLRGTVTDFPGFDERADAETLRKAMKGLGTDEESILTLLTSRSNAQRQEISAAFKTLF 60

Qy         62 GRDLLDDLKSELTGKFEKLIVALMKPSRLYDAYELKHALKGAGTNEKVLTEIIASRTPEE 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GRDLLDDLKSELTGKFEKLIVALMKPSRLYDAYELKHALKGAGTNEKVLTEIIASRTPEE 120

Qy        122 LRAIKQVYEEEYGSSLEDDVVGDTSGYYQRMLVVLLQANRDPDAGIDEAQVEQDAQALFQ 181

Db        121 LRAIKQVYEEEYGSSLEDDVVGDTSGYYQRMLVVLLQANRDPDAGIDEAQVEQDAQALFQ 180

Qy        182 AGELKWGTDEEKFITIFGTRSVSHLRKVFDKYMTISGFQIEETIDRETSGNLEQLLLAVV 241
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AGELKWGTDEEKFITIFGTRSVSHLRKVFDKYMTISGFQIEETIDRETSGNLEQLLLAVV 240

Qy        242 KSIRSIPAYLAETLYYAMKGAGTDDHTLIRVMVSRSEIDLFNIRKEFRKNFATSLYSMIK 301
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KSIRSIPAYLAETLYYAMKGAGTDDHTLIRVMVSRSEIDLFNIRKEFRKNFATSLYSMIK 300

Qy        302 GDTSGDYKKALLLLCGEDD 320
              |||||||||||||||||||
Db        301 GDTSGDYKKALLLLCGEDD 319

Nielsen teaches that the fusion proteins can be produced recombinantly (¶348). 

With respect to steps (a-b), Niesen teaches that the pharmaceutical compositions may be sterilized and packaged in a sealed package  (¶s360, 362).

Niesen further teaches that once expressed, the fusion protein can be purified according to standard procedures to homogeneity if to be used therapeutically; the polypeptides should be substantially free of endotoxin (¶352). 

With respect to claim 120, Niesen as noted supra teaches the AnxA5 protein as part of a fusion partner. 

Differences with claimed invention

The prior art references differ in the recitation that the composition comprises an endotoxin content which is less than for example 100 EU per mg AnxA5 protein (claim 94, subsection (c), that the composition includes endotoxin at a detectable level, but less than for example 100 EU per mg of AnxA5 protein (claim 105) and that the product in unit dosage form and endotoxin is at a detectable level but less than for example 100 EU per unit dose in the composition. (claim 106).

The teachings further differ in the recitation that the host cell nucleic acid levels are less than for example 1,000 pg per mg of AnxA5 protein (claim 94, subsection d), at a detectable level but less than for example 1,000 pg per mg of AnxA5 protein in the composition (claim 107) and that the nucleic acid levels are host cell nucleic acid levels (claim 108). 

Tauer teaches method of purification of a Hepatitis A antigen from the cell culture supernatant of infected cells such that contaminating impurities which might derive form the cells are removed (which includes for example filtering and treating a concentration HAV preparation with a nucleic acid degrading agent and a protease (column 5, lines 19-35). 



Gately teaches generation of IL-12 using affinity purification with an elution pool having endotoxin less than 10 EU/mg of protein as determined by a commercial LAL kit. (¶59). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have removed endotoxin to a range of less than 100 EU per mg and nucleic acid levels to less than 1,000 pg per mg from a pharmaceutical composition containing a modified AnxA5 protein such as the composition taught by Allison and Nielsen. 

Those of skill in the art would have had reason to do so because Niesen both Nielsen and Allison teach that the compositions are for pharmaceutical use with Niesen further teaching that the composition should be substantially free of endotoxin (Note too that In general it is prima facie obvious to purify a known product (MPEP 2144.04(VII) and see also Ex Parte Stem cited therein). 

There would also be a reasonable expectation of success in achieving such compositions where both endotoxin and nucleic is removed to such levels given the teachings of Allison that the modified annexin protein can be chemically synthesized, and also given the teachings of Tauer and Gately that purification techniques for the removal of endotoxin and nucleic acids from compositions containing recombinant proteins were known in the art. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


11. Claims 94-96, 98, 104-108, 112, and 114-122 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2008/0069823 and Nielsen et al. (US 2011/0293579), in view of Tauer et al. (US 6,825,027) and Gately et al. (US 2005/0281823), as applied to claims 94-96, 98, 105-108, 112, and 119-122 above, and further in view of Behringwerke (EP0441274A2, of record) and Mitterer et al. (US 2012/0108513, of record). 

The prior art teachings of Allison, Nielsen, Tauer and Gately are discussed supra.

Allison further teaches that the modified annexin can be produced in a bacterial cell and that suitable host cells include E coli cells (¶s116-118, 127, 162). 

The teachings further differ in the recitation that the composition includes non-AnxA5 protein at a level of less than for example 100 ng/mg of AnxA5 protein (claim 104) wherein the non-AnxA5 protein is a host cell protein (claim 114), the host cell is a prokaryotic cell (claim 115), which is either Gram position or a Gram negative cell (claim 116), wherein the Gram negative cell is an endotoxin-producing Gram negative bacterial cell (claim 117) and wherein the host cell protein is at a detectable level but less than for example 100 ng per mg of AnxA5 protein in the composition (claim 118). 

However, Gately, which as discussed supra teaches levels of endotoxin meeting the current claims, further teaches that the IL-12 antibodies can be expressed in E. coli (¶47). 

The ‘274 publication also teaches purification of lipocortins such as rPP4 (AmxA5) which includes releasing the protein from the host cell in the presence of a homogenization buffer that includes the non-ionic detergent Triton X-100 (see abstract; examples 1 and 2). The ‘274 further teaches purification of the rPP4 using AEX/DEAE Sepharose resin (¶12-13) followed by affinity chromatography (¶17) along with the chelating reagent EDTA (¶16). 

Mitterer also teaches a pharmaceutical composition of a divalent binding protein Annexin V (claims 12 and 18). Mitterer teaches that the divalent cation binding protein has a purity of at least 99% w/w with respect to host cell protein impurities which can be measured as by HPLC or ELISA (¶56). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as the subject of removal those endotoxins, nucleic acids and other non-AnxA5 proteins from the production of host cells such as E. coli used in the production of AnxA5. 

Those of skill in the art would have had reason to do so because Allison teaches that the annexin protein is suitably produced in bacterial cells such as E. coli and both the ‘274 and Mitterer teaches pharmaceutical compositions of Annexin V with a purity of at least 99% w/w with respect to host cell protein impurities. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

12.  Claims 94-96, 98, 105-108, 112, and 119-122 rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2008/0069823 and Nielsen et al. (US 2011/0293579), in view of Tauer et al. (US 6,825,027) and Gately et al. (US 2005/0281823), as applied to claims 94-96, 98, 100-108, 112-113, and 119-122 above, and further in view of Reutelingsperger (US 2006/0009381), Colandene et al. (WO2006/081320), Besman et al. (US 2015/0025010 and Jezek et al. (US 2012/0225819). 

The prior art teachings of Allison, Nielsen, Tauer and Gately are discussed supra.

The teachings differ in the recitation that the composition contains the AnxA5 protein at a concentration of for example “at least about 1 mg/mL” (claim 100) and that “the concentration of the AnxA5 protein in the final sterile AnxA5 protein product is about 10 mg/mL” (claim 113)

The teachings also differ in the recitation that the composition includes a sterile AnxA5 protein product in a non-phosphate buffer such as a Tris-buffer at about pH 7.4, comprising about 150 mM NaCl, about 1 mM CaCl2, and about 0.05% (w/w) polysorbate such as Tween 80. (claims 101-102). 

Reutelingsperger teaches pharmaceutical compositions for the treatment of diseases which include Annexin A5 (¶2-3, 7-8, 64). Reutelingsperger teaches dilution of Annexin A5 at a concentration of 2 mg/ml (¶s100-101) which meets applicant’s claimed concentration of “at least about 1 mg/mL” in claim 100.

Reutelingsperger does not teach that the AnxA5 protein is in a final sterile AnxA5 protein product is about 10 mg/mL (claim 113) or that the sterile AnxA5 protein is in a non-phosphate buffer such as a Tris buffer at about pH 7.4, comprising about 150 mM NaCl, about 1 mM CaCl2, about 0.05% (w/w) polysorbate such as Tween80.

Colandene teaches pharmaceutical formulations which include active agents such a biopharmaceuticals with a pH between about 6-7.2 (¶s72, 93). Colandene exemplifies monoclonal antibody and BSA formulation at a target concentration of for example 10, 20, 40, 60, 80 and 1000 mg/mL using a formulation buffer which includes polysorbate-80. (¶95-98; claims 9-20). 

Besman teaches a Factor VIII composition formulated to maintain pH at about 6-8, 1-5 mM calcium salt, 100-300 mM NaCl (abstract; ¶s14-16, 19, 34). Besman teaches that the compositions can include a surfactant such as polysorbate 80 which should be present in an amount of less than 0.1% (¶14) and that the buffer is preferably selected from the group of Tris and BIS-tris (¶15). 

Jezek teaches a composition which includes a therapeutically effective amount of Factor VIII with excellent storage capacity and includes calcium ion and alkali metal ion such as sodium and optionally a surfactant and/or a preservative (¶20). Jezek teaches that the calcium ions (free and complexed) at a concentration between 0.5-30 mM, preferably 5-15 mM which is added to the composition for example as a salt such as calcium chloride (¶s22, 56). Jezek teaches that TRIS may be used in a composition of pH between 5.5-7 at a concentration of between 1-100mM (¶s26, 50). Jezek teaches that preferred surfactants include polysorbate 80 (¶29). Jezek teaches that the composition for injection must be sterile (¶33). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as part of a pharmaceutical composition which includes Annexin A5 variant for therapeutical use as taught by Allison and Nielsen, a composition which includes for example AnxA5 at a concentration of at least about 1 mg/mL and even at about 10 mg/ml at a physiological pH such as 6-72 and to have included a calcium salt such as at about 1-5 mM, NaCL such as about 100-300 mM , a surfactant such as polysorbate 80 present at less than 0.1% and a buffer such as Tris.

Those of skill in the art would have had reason to do so because the secondary References Reutelingsperger, Colandene, Besman and Jezek teach that pharmacologically active agents were commonly stored in these types of excipients and concentrations. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


13.  Claims 94-96, 98, 105-108, 112, and 119-124 rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2008/0069823 and Nielsen et al. (US 2011/0293579), in view of Tauer et al. (US 6,825,027) and Gately et al. (US 2005/0281823), as applied to claims 94-96, 98, 105-108, 112, and 119-122 above, and further in view of Reutelingsperger (US 2006/0009381). 

The prior art teachings of Allison, Nielsen, Tauer and Gately are discussed supra.

The teachings differ from the claimed invention in the recitation that the, or each amino acid substitution is a conservative substitution (claim 123) such as one selected form serine (Ser) (claim 124). 

Reutelingsperger teaches pharmaceutical compositions for the treatment of diseases which include modified  Annexin A5 (¶2-3, 7-8, 64). ). Reutelingsperger teaches that the Annexin A5 variant at position 315 includes a Serine residue as opposed to a Cysteine reside which is contained in the human Annexin A5 sequence (18; also See SEQ ID NO: 2). Serine as evidenced by claim 124 itself is a “conservative substitution”

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as those modified Annexin A5 variants taught by Allison and Nielsen, a variant having a conservative substitution such as one where a cysteine is substituted with the conservative amino acid Serine as taught by Reutelingsperger. 

Those of skill in the art would have had reason to do so because Reutelingsperger teaches that such annexin A5 variants were known in the art for therapeutical use.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

14.  Claims 94-96, 98, 103, 105-108, 112, and 119-122 rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2008/0069823 and Nielsen et al. (US 2011/0293579), in view of Tauer et al. (US 6,825,027) and Gately et al. (US 2005/0281823), as applied to claims 94-96, 98, 105-108, 112, and 119-122, and further in view of Allison (US 6,962,903) and  Reutelingsperger (Biochimica et Biophysica Acta 1783 (2008) 953-963). . 

The prior art teachings of Allison, Nielsen, Tauer and Gately are discussed supra.

The teachings differ in the recitation that the composition comprises NaCl at a concentration that maintains AnxA5 protein in a form that is predominantly monomeric (claim 103). 

Nielsen further teaches that the AnnexinV proteins in NaCl (¶389).

Allison teaches elution of annexin V from an anion exchange column with a linear gradient of 0 to 200 nmol/L NaCL (column 26, lines 15-16). 

Reutelingsperger teaches that in solution annexin A5 molecules are monomers (p. 954, 3rd ¶)

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case both Allison and Nielsen teaches AnnexinV proteins in NaCl as a specified concentration. While the references not recite that the “NaCl at a concentration that maintains AnxA5 protein in a form that is predominantly monomeric”, Reutelingsperger teaches that it was known that in solution annexin A5 molecules are monomers. Accordingly and in absence of evidence to the contrary, the AnnexinV solution which includes NaCL taught by Nielsen at the specified concentration would be sufficient to keep AnnexinV monomeric.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

15.  Claims 94-96, 98, 105-110, 112, and 119-122 rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2008/0069823 and Nielsen et al. (US 2011/0293579), in view of Tauer et al. (US 6,825,027) and Gately et al. (US 2005/0281823), as applied to claims 94-96, 98, 105-108, 112, and 119-122 above, and further in view of Gardner et al. (US 2012/0196372). 

The prior art teachings of Allison, Nielsen, Tauer and Gately are discussed supra.

The teachings differ in the recitation that the composition includes gluconoylated AnxA5 protein within a range such as 0.5-30% (claim 109) and that has a level of gluconoylated AnxA5 protein below for example 40% (claim 110).

Gardner teaches that E coli is commonly used host for expression of proteins reduced incidence of phosphogluconlylation during fermentation is highly desirable (¶s5, 8).

Gardner teaches methods for preventing such gluconylation of polypeptides expressed in a microorganism (abstract; ¶s57-58) Gardner teaches when the medium is supplemented or made rich with yeast extract and tryptone, gluconylated protein is not detectable (¶s72, 107). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have produced an AnxA5 such as the AnnexinA5 protein taught by Allison or Nielsen with a low range of gluconylation. 

Those of skill in the art would have had reason to do so because Gardner teaches that it was highly desirable to prevent gluconylation of polypeptides expressed in microorganisms, and there would also be a reasonable expectation of success in achieving such reduced AnxA5 protein having the specified range of glyconoylated AnxA5 given the teachings of Gardner that glyconoylation can altogether be preventing using specific culture techniques of the bacterial host used for expression of proteins. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

16.  Claims 94-96, 98, 105-108, 111-112, and 119-122 rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2008/0069823 and Nielsen et al. (US 2011/0293579), in view of Tauer et al. (US 6,825,027) and Gately et al. (US 2005/0281823), as applied to claims 94-96, 98, 105-108, 112, and 119-122 above and further in view of Brisson et al. Biointerphases 2, 165 (2007)). 

The prior art teachings of Allison, Nielsen, Tauer and Gately are discussed supra.

The teachings differ in the recitation that the AnxA56 protein does not contain one or more RGD motifs (claim 111).

However, neither Allison nor Nielsen appear to contain one or more RGD motifs in their published sequences (see alignments supra).



It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case both Allison and Nielsen teach published AnnexinV protein sequences which do not appear to include an RGD motif. Accordingly and in absence of evidence to the contrary, it would appear that including or not including an RGD peptide in an annexin AV sequence would be optimization depending upon the objective of the skill artisan. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

17.  No claim is allowed.

18. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 10, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644